Citation Nr: 1427984	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Y. C.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to March 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefit sought on appeal.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  The Veteran testified at a February 2014 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2014 Veteran statement.  Further, the Veteran has submitted evidence in conjunction with a request for approval of school attendance for his daughter.  See October 2012 Representative letter with attached Report of School Attendance.  Finally, the Veteran has also requested service connection for an atrophied right testicle.  See statement of the Veteran dated in December 2011.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a left shoulder disability that is related to military service, to include as secondary to the service-connected right shoulder disability.  The Veteran contends that his left shoulder disability was caused by overusing his left shoulder as compensation for the right shoulder disability.  See e.g., February 2014 Board hearing transcript at p. 7.  The Board also notes a November 1967 service treatment record showing emergency treatment for a laceration of the left shoulder.

The Veteran was afforded a VA examination in December 2009 that was inadequate as the examiner did not explain why he could not provide an opinion as to secondary service connection without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Further, the examiner did not address whether a left shoulder disability was directly related to military service or aggravated by the service-connected right shoulder disability.  The Veteran was also afforded a VA examination in January 2012 that was inadequate as the examiner provided no opinion regarding service connection for the left shoulder disability.  Accordingly, the Veteran should be scheduled for a new VA examination to determine the nature and the etiology of a left shoulder disability, to include as secondary to the service-connected right shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding pertinent VA treatment records, to include VA treatment records from August 2008 to present.  

2. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of the left shoulder disability, to include as secondary to the service-connected right shoulder disability.  

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the paper claims file and the electronic records on VBMS and Virtual VA, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

The examiner is then asked to provide opinions as to the following:

a. Whether it is at least as likely as not (probability of 50 percent) that the left shoulder disability is etiologically related to military service.  

b. Whether it is at least as likely as not (probability of 50 percent) that the left shoulder disability was caused by the service-connected right shoulder disability, to include as a result of overuse of the left shoulder to compensate for the right shoulder disability. 

c. Whether it is at least as likely as not (probability of 50 percent) that the left shoulder disability was aggravated (i.e., worsened) beyond the natural progress by the service-connected right shoulder disability, to include as a result of overuse of the left shoulder to compensate for the right shoulder disability. 

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right shoulder disability.  

The examiner's attention is directed to the November 1967 service treatment record showing treatment for the left shoulder. 

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



